Citation Nr: 1100955	
Decision Date: 01/10/11    Archive Date: 01/20/11

DOCKET NO.  09-00 208	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection for bilateral hearing loss.  

3.  Entitlement to an initial compensable disability rating for 
residuals of shrapnel wound to the right flank, Muscle Group (MG) 
II.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel

INTRODUCTION

The Veteran had active service from July 1967 to July 1969 and 
was awarded the Combat Infantry Badge (CIB) and Purple Heart.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Huntington, West 
Virginia.  In a letter dated on the following day, the RO in 
Louisville, Kentucky informed the Veteran of that decision.  [Due 
to the location of the Veteran's residence, the jurisdiction of 
his appeal remains with the RO in Louisville, Kentucky.]  

The Veteran seeks service connection for PTSD.  In light of the 
evidence of record reflecting diagnoses of depression and a sleep 
disorder, the Board has redefined the Veteran's psychiatric 
disorder claim as is listed on the title page.  See Clemons 
v. Shinseki, 23 Vet. App. 1 (2009) (holding that claims for 
service connection for PTSD encompass claims for service 
connection for all psychiatric disabilities).  

The issue of entitlement to service connection for 
tinnitus has been raised by the record but has not been 
adjudicated by the Agency of Original Jurisdiction (AOJ).  
Thus, the Board does not have jurisdiction over this 
issue, and it is referred to the AOJ for appropriate 
action.  

For the reasons set forth below, the issues of entitlement to 
service connection for bilateral hearing loss and entitlement to 
an initial compensable disability rating for residuals of a 
shrapnel wound to the right flank (MG II) are addressed in the 
REMAND portion of the decision below and are REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran sustained combat wounds in the Republic of 
Vietnam and was awarded the Combat Infantry Badge and Purple 
Heart Medal.
2.  The competent and probative medical evidence of record 
establishes that the Veteran does not have PTSD.  

3.  The competent and probative medical evidence of record 
establishes that the Veteran has an acquired psychiatric 
disorder, characterized as depression with a sleep disorder, that 
is related to his active duty.  


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by military service.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304(f), (2010).

2.  Depression with a sleep disorder is related to military 
service.  38 U.S.C.A. §§ 1110, 1154(b), 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's 
duty to notify and assist claimants in substantiating their claim 
for VA benefits, as codified in pertinent part at 38 U.S.C.A. 
§§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.159, 3.326(a) (2010).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1), as amended, 73 Fed. Reg. 
23,353 (April 30, 2008).  This notice must be provided prior to 
an initial decision on a claim by the RO.  Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004). 

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence of 
disability; (3) connection between service and the disability; 
(4) degree of disability; and (5) effective date of benefits 
where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006).

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of the 
claim, as in a Statement of the Case (SOC) or Supplemental SOC 
(SSOC).  Moreover, where there is an uncured timing defect in the 
notice, subsequent action by the RO which provides the claimant a 
meaningful opportunity to participate in the processing of the 
claim can prevent any such defect from being prejudicial.  
Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

With regard to the acquired psychiatric disorder portion of the 
Veteran's appeal, and as will be discussed in further detail in 
the following decision, the Board finds that the competent and 
probative evidence of record supports the grant of service 
connection for depression with a sleep disorder.  Thus, the Board 
is granting in full this aspect of the Veteran's appeal.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the duty 
to assist, such error was harmless and will not be further 
discussed.

With regard to the PTSD portion of the Veteran's appeal, the 
Board notes that, in a letter dated in May 2006, the RO informed 
the Veteran of its duty to assist him in substantiating this 
issue under the VCAA, and the effect of this duty upon his claim.  
This letter also informed him of how disability ratings and 
effective dates are assigned, if service connection were to be 
granted.  See Dingess v. Nicholson, supra.  

The Veteran has not demonstrated any error in VCAA notice, and 
therefore the presumption of prejudicial error as to such notice 
does not arise in this case.  See Hartman v. Nicholson, 483 F.3d 
1311 (Fed. Cir. 2007).  See also Shinseki v. Sanders, 129 S.Ct. 
1696 (2009).  

The Board also finds VA has satisfied its duty to assist the 
Veteran in the development of his claim for service connection 
for PTSD.  Relevant in-service and post-service treatment reports 
are of record, and the Veteran was afforded a relevant VA 
examination in December 2006.  When VA undertakes to provide a VA 
examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. 
App. 303 (2007).  The Board finds that the December 2006 VA 
examination is more than adequate, as it reflects a full review 
of all medical evidence of record, is supported by sufficient 
detail, and refers to specific documents and medical history as 
well as the Veteran's service history to support the conclusions 
reached.  

VA has satisfied its duty to assist the Veteran in apprising him 
as to the evidence needed, and in obtaining evidence pertinent to 
his claims under the VCAA.  No useful purpose would be served in 
remanding this matter for yet more development.  Such a remand 
would result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the appellant.  

Thus, the Board concludes that no further notice or assistance to 
the Veteran is required to fulfill VA's duty to assist him in the 
development of his claim for service connection for PTSD.  Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); & 
Quartuccio v. Principi, supra.  

II.  Law and Analysis - An Acquired Psychiatric Disorder, To 
Include PTSD

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110, 38 C.F.R. § 3.303(a).  Service 
connection may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

To establish entitlement to service connection for PTSD, the 
record must contain the following:  (1) medical evidence 
diagnosing PTSD; (2) credible supporting evidence that the 
claimed in-service stressor actually occurred; and (3) medical 
evidence of a link between current symptomatology and the claimed 
in-service stressor.  38 C.F.R. § 3.304(f); see also Cohen v. 
Brown, 10 Vet. App. 128 (1997).  

A diagnosis of PTSD must be established in accordance with 38 
C.F.R. § 4.125(a), which mandates that, for VA purposes, all 
mental disorder diagnoses must conform to the American 
Psychiatric Association's Diagnostic and Statistical Manual for 
Mental Disorders, 4th ed. (DSM-IV). 38 C.F.R. § 3.304(f).  The 
Court of Appeals for Veterans Claims (Court) has taken judicial 
notice of the mental health profession's adoption of the DSM-IV.  
Cohen, supra.  According to the current criteria, a diagnosis of 
PTSD requires exposure to a traumatic event, or stressor.  A 
stressor involves exposure to a traumatic event in which the 
person experienced, witnessed, or was confronted with an event or 
events that involved actual or threatened death or serious 
injury, or a threat to the physical integrity of self or others, 
and the person's response involved intense fear, helplessness, or 
horror.  The sufficiency of a stressor is a medical 
determination, and the occurrence of a claimed stressor is an 
adjudicatory determination.  Id.

Furthermore, the pertinent regulation provides that, if the 
evidence establishes that the veteran engaged in combat with the 
enemy and that the claimed stressor is related to that combat, in 
the absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's service, 
the veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  See 38 U.S.C.A. §§ 1154(b); 38 
C.F.R. § 3.304(f)(1).  

However, in order to grant service connection for PTSD to a non-
combat veteran, there must be credible evidence to support the 
veteran's assertion that the stressful event occurred.  A medical 
opinion diagnosing PTSD does not suffice to verify the occurrence 
of the claimed in-service stressors.  Cohen v. Brown, supra, at 
142; Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996). 

The VA regulation at 38 C.F.R. 3.304(f) was recently amended to 
liberalize the requirement of verification or corroboration of a 
veteran's claimed in-service stressor events in a PTSD claim.  38 
C.F.R. § 3.304(f)(3), as added in 75 Fed. Reg. 39,843-852 (July 
13, 2010).  

The Board notes the issuance of the amended 38 C.F.R. 
§ 3.304(f)(3) relaxes the evidentiary standard for establishing 
in-service stressors in claims for PTSD.  This revision adds to 
the types of PTSD claims that VA will accept through credible lay 
testimony alone as being sufficient to establish occurrence of an 
in-service stressor without undertaking other development to 
verify the Veteran's account.  The primary effect of the 
amendment of 38 C.F.R. § 3.304(f) is the elimination of the 
requirement for corroborating evidence of a claimed in-service 
stressor if it is related to the Veteran's "fear of hostile 
military or terrorist activity" and provided that the claimed 
stressor(s) is(are) consistent with the places, types, and 
circumstances of the Veteran's service.  In place of 
corroborating reported stressors, a medical opinion must instead 
be obtained from a VA, or VA contracted, psychiatrist or 
psychologist.  The amendment to the regulation is effective, in 
pertinent part, for all claims pending at the Board on July 13, 
2010.  

In the current appeal, a review of the Veteran's DD Form 214 
discloses that he served on active duty in the Republic of 
Vietnam during the Vietnam era and was awarded both the CIB and 
Purple Heart, among his other awards and decorations.  Service 
connection is currently in effect for residuals of a shrapnel 
wound to the right flank, which is evaluated as noncompensably 
disabling.  

Inasmuch as the record indicates that the Veteran was awarded 
these combat medals and claims stressors related to combat 
experiences, there is acceptable evidence in support of his 
position that he was engaged in combat.  Accordingly, he is 
entitled to have his lay statements accepted, without the need 
for further corroboration.  However, the critical element is 
that, based on the record as a whole, the Veteran lacks a proper 
diagnosis of PTSD.  

In this regard, service treatment records (STRs) do not contain 
any reports of abnormal psychiatric complaints or findings.  
However post-service treatment records show the Veteran has been 
evaluated and treated for symptoms of depression and insomnia 
since 2005.  These records show that the Veteran admitted to 
experiencing a low mood, episodes of depression, and difficulty 
staying asleep since his return from Vietnam.  He reported 
dreaming about the people in Vietnam, including the things he saw 
when he was deployed in that region.  He stated that these dreams 
frightened him as he felt as though they were actually happening.  
He also stated that watching television programs or talking about 
war caused him to reflect more, which in turn resulted in 
disrupted sleep for several, or more, weeks.  He indicated that 
at work one of his co-workers drops wooden pallets on the floor 
that sound like a hand grenade going off, which scares him and 
reminds him of Vietnam.  The examiners have concluded that the 
Veteran's symptoms do not meet the clinical level for PTSD, but 
rather are consistent with a depressive disorder.  

Further, in December 2006, the Veteran underwent VA examination.  
The examiner reviewed the Veteran's claims file in its entirety, 
took a detailed history of the Veteran's combat service, his 
receipt of the CIB and Purple Heart, and noted his post-service 
symptoms and complaints.  The Veteran described at least one 
routine combat stressors in service that occurred when his 
platoon was ambushed by the North Vietnamese soldiers and others 
around him were wounded and three were killed.  The Veteran's 
primary symptomatology appeared to be difficulty falling and 
staying asleep and recurrent distressing combat dreams, which 
began shortly after his return from Vietnam.  He denied suicide 
attempts, history of violence, hallucinations, 
obsessive/ritualistic behavior, panic attacks, homicidal 
thoughts, memory problems, or other PTSD symptoms.  He was fully 
functional in his community with full time employment, hobbies, 
and interests outside of work, including church, fishing and 
hunting.  He enjoyed good relationships with family and friends.  

The examiner acknowledged the Veteran's diagnosis of depression 
and also concluded that, while the Veteran met the DSM-IV 
stressor criteria, he did not meet the DSM-IV criteria for a 
diagnosis of PTSD.  Rather, the examiner provided a clinical 
impression of a sleep disorder NOS.  The examiner opined that, 
while the Veteran related his sleep problems to his combat duty, 
he continued to work in a plant with shift work requirements.  
This medical opinion has not been rebutted by any specific 
opinion or clinical evidence of record.  

As previously noted, the Court has held that, when a Veteran 
submits a claim for service connection for PTSD, he claims 
service connection for psychiatric symptomatology regardless of 
how the disability is diagnosed.  Therefore, VA must consider 
service connection for a disability manifested by those symptoms, 
regardless of how it is diagnosed.  Clemons, supra.  The weight 
of credible medical evidence in the present appeal shows that the 
Veteran has been diagnosed with depression and a sleep disorder 
related, at least in part, to events in Vietnam as reported to VA 
examiners and adjudicators.  Moreover, the Veteran clearly 
engaged in combat with enemy forces during service as he was 
awarded the CIB and Purple Heart Medal.  

Given the aforementioned, the Board finds that the criteria for 
service connection for depression with a sleep disorder have been 
met.  Accordingly, and resolving all doubt in the Veteran's 
favor, the Board finds that service connection for depression 
with a sleep disorder is warranted.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. §§ 3.102, 3.303(b).  

To the extent that the Veteran has claimed service connection for 
PTSD, the Board notes, as has been previously discussed herein, 
that various psychiatric evaluations have failed to provide a 
diagnosis of PTSD.  As a clear preponderance of the evidence is 
against a finding that the Veteran has a current diagnosis of 
PTSD, consideration of any association between his current 
symptomatology and his conceded in-service combat-related 
stressors is not necessary.  38 C.F.R. § 3.304(f).  Indeed, 
without a finding that the Veteran has a diagnosis of PTSD, 
service connection for the disorder cannot be awarded.  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (in the absence 
of proof of a present disability, there can be no valid claim).  


ORDER

Service connection for PTSD is denied.  

Service connection for depression with a sleep disorder is 
granted.


REMAND

The Veteran maintains that his hearing loss is directly related 
to excessive noise exposure during service.  

There is no controversy in this case as to whether the Veteran 
was exposed to noise trauma in service.  His DD 214 indicates 
that he served as a light weapons infantryman and received the 
Purple Heart and CIB.  Therefore, his account of in-service noise 
exposure is credible and entirely consistent with the 
circumstances of his active duty.  38 U.S.C.A. § 1154(b) (West 
2002); 38 C.F.R. § 3.304(d) (2010).  Indeed, as a combat veteran, 
he is entitled to have his statements accepted.  

In this regard, the Board acknowledges that service treatment 
records reflect essentially normal hearing.  According to 
post-service medical reports, in December 2006, the Veteran was 
referred for VA examination for the specific purpose of obtaining 
an opinion as to whether or not his current hearing loss could be 
related to service.  At that evaluation, the Veteran reported 
noise exposure during service that included gunfire and 
explosions.  He also reported a history of occupational noise 
exposure, associated with working in a factory, with noise levels 
sufficient to require hearing protection provided by the employer 
and annual monitoring of his hearing.  Although the examiner 
concluded that it was less likely as not that hearing loss was 
caused by military-related trauma, this conclusion was based 
solely on his review of normal auditory findings at the Veteran's 
enlistment and separation physicals.  

In Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992), the United 
States Court of Appeals for Veterans Claims (Court) held that 
hearing loss disability by the standards of 38 C.F.R. § 3.385 is 
not required during service, only currently.  In fact, the laws 
and regulations do not specifically require complaints of, or 
treatment for, hearing loss during service in order to establish 
service connection.  Id.  See also Hensley v. Brown, 5 Vet. App. 
155 (1993) (where the Court held that, even though disabling 
hearing loss may not be demonstrated at separation, a veteran may 
nevertheless establish service connection for a current hearing 
loss disability by submitting evidence that the current 
disability is related to service).

Here, the Veteran's combat service as a light weapons 
infantryman, coupled with possible post-service noise-exposure, 
raises significant questions regarding the etiology of his 
hearing loss.  Therefore, a more definitive medical opinion is 
needed before the claim on the merits can be properly 
adjudicated.  See Colvin v. Derwinski, 1 Vet. App. 171, 173 
(1991) (emphasizing that adjudicators cannot rely on their own 
unsubstantiated judgment in resolving medical questions).  
Specifically, the examiner should be asked to provide an opinion 
as to whether the type, degree, and pattern of the Veteran's 
hearing loss is consistent with his conceded noise exposure 
during military service.  

Furthermore, the Veteran contends that his service-connected 
residuals of a shrapnel wound to the right flank (MG II) is more 
disabling than the current noncompensable evaluation reflects.  

The Schedule for Rating Disabilities provides criteria for 
evaluating disability due to muscle injury, based on the muscle 
group involved and whether there is evidence of slight, moderate, 
moderately severe or severe disability of the muscles.  The 
grades of disability from slight to severe are defined at 38 
C.F.R. § 4.56.  Each grade is evaluated based on the type of 
injury, history, and objective findings.  The descriptions of the 
original injury and the history of treatment are of great 
probative value in rating disability of the muscle wounds.  In 
this case, the noncompensable rating currently assigned under 
Diagnostic Code 5302 represents slight impairment.  38 C.F.R. 
§ 4.73.  For a higher rating there must be evidence of moderate 
disability of the muscles.  The criteria defining moderate 
disability includes a through and through or deep penetrating 
wound of short track from a single bullet, small shell, or 
shrapnel fragment.

Service treatment records do not provide the history of treatment 
necessary to describe adequately the original injury or course of 
treatment, and the January 2007 VA examiner failed to identify 
the muscle group(s) affected by the service-connected shrapnel 
wound in accordance with the relevant rating criteria.  Clear 
identification of each area of injury and each affected muscle 
group is required.  

Moreover review of the claims folder reveals that Veteran had not 
been afforded a VA examination since January 2007.  Because there 
may have been significant changes in his service-connected 
disability, a more contemporaneous medical examination is needed, 
particularly, given the passage of time since his last VA 
examination.  See e.g. Allday v. Brown, 7 Vet. App. 517, 526 
(1995) [where record does not adequately reveal current state of 
claimant's disability, fulfillment of duty to assist requires 
contemporaneous medical examination, particularly if there is no 
additional medical evidence which adequately addresses the level 
of impairment since previous examination].  See also Green, supra 
(VA has a duty to provide the veteran with a thorough and 
contemporaneous medical examination) and Caffrey v. Brown, 6 Vet. 
App. 377, 381 (1994) (an examination too remote for rating 
purposes cannot be considered "contemporaneous").  

The examination should include a review of the Veteran's claims 
file and past clinical history, with particular attention to the 
severity of present symptomatology, as well as any significant 
pertinent interval medical history since his examination in 2007.  
The examiner should separately identify each muscle group 
affected as well as identify any scars in relationship to the 
underlying muscle injury.  

In addition, ongoing pertinent treatment records should be 
obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. 
Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in 
constructive possession of the agency and must be obtained if 
pertinent).  The Veteran has reported the possible existence of 
audiological records in the possession of his current employer, 
which have not been associated with the claims file and which 
appear to be relevant to the current claim.  See December 2006 VA 
examination report.  As such, the Veteran should be afforded 
medical release forms so as to permit the AMC/RO to obtain all 
outstanding treatment records.

Accordingly, the case is REMANDED for the following action:

1.  After obtaining the appropriate release 
of information forms from the Veteran, 
procure any medical records, not already in 
the claims file, pertaining to recent 
treatment or evaluation of his hearing loss 
and shrapnel wound disabilities.  All 
pertinent records should be obtained and 
associated with the claims folder.  The 
Board is particularly interested in annual 
hearing evaluations performed by the 
Veteran's employer.  

Document the attempts to obtain such 
records.  If the AMC/RO is unable to obtain 
any pertinent evidence identified by the 
Veteran, so inform him and request that he 
obtain and submit it.  If any records are 
unavailable, do not exist, or further 
attempts to obtain them would be futile, 
document this fact in the claims file.  See 
38 U.S.C.A. § 5103A(b).  

2.  Then, accord the Veteran a VA 
audiological examination.  The claims 
folder must be made available to the 
examiner for review, and the examination 
report should include discussion of the 
Veteran's documented medical history and 
assertions.  A notation to the effect that 
this record review took place should be 
included in the report.  All indicated 
tests and studies, including audiological 
testing, should be performed, and the 
audiologist should review the results of 
any testing prior to completing the report.  

The audiologist should provide numeric 
interpretation of the audiogram conducted 
and should set forth numeric values for the 
pure tone thresholds at 500, 1000, 2000, 
3000, and 4000 Hertz.  The reported numeric 
values and speech recognition scores 
(Maryland CNC test) must be in conformity 
with the requirements of 38 C.F.R. § 3.385.  

The audiologist should also provide an 
opinion as to whether it is at least as 
likely as not (i.e., to at least a 50/50 
degree of probability) that the type, 
degree, and pattern of any currently shown 
hearing loss is consistent with the 
Veteran's conceded in-service noise 
exposure or whether such a causal 
relationship is unlikely (i.e., a 
probability of less than 50 percent).  In 
answering this question, the examiner 
should address the effect, if any, of the 
occupational noise to which the Veteran was 
exposed while working in a factory.  
Rationale should be provided for these 
opinions.

3.  Also, accord the Veteran an appropriate 
VA examination to determine the current 
degree of severity of his service-connected 
shrapnel wound residuals.  The claims 
folder must be made available to the 
examiner for review, and the examination 
report should include discussion of the 
Veteran's documented medical history and 
assertions.  A notation to the effect that 
this record review took place should be 
included in the report.  All indicated 
tests, including X-rays, should be 
performed, and the examiner should review 
the results of any testing prior to 
completing the report.  

The examiner should identify all muscle 
groups affected by the residuals of the 
shrapnel wound.  Any impairment in the 
current functioning of MG II, or any other 
relevant muscle group, should be noted, and 
characterized as slight, moderate, 
moderately severe, or severe.  The examiner 
should also identify all residuals 
attributable to the Veterans service-
connected shrapnel wound, to include any 
scars and orthopedic or neurological 
residuals.

4.  After completing the requested action, 
and any additional notification and/or 
development deemed warranted, readjudicate 
the claims remaining on appeal (service 
connection for bilateral hearing loss and a 
compensable disability rating for shrapnel 
wound to the right flank).  If the benefits 
sought on appeal remain denied, furnish the 
Veteran and his representative an 
appropriate supplemental statement of the 
case and give them an appropriate time 
period in which to respond.  

No action is required of the Veteran until he is notified by the 
RO; however, the Veteran is advised that failure to report for 
any scheduled examination may result in the denial of his claims.  
38 C.F.R. § 3.655 (2009).  He has the right to submit additional 
evidence and argument on the matters that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2010).  



______________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


